212 F.3d 1049 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.MELODIE KIPTA,    Defendant-Appellant.
No. 99-2500
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 7, 1999Decided May 18, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 CR 638--Milton I. Shadur, Judge.
Before HARLINGTON WOOD, JR., RIPPLE, and ROVNER,  Circuit Judges.
HARLINGTON WOOD, JR., Circuit Judge.


1
Defendant-  appellant Melodie Kipta pled guilty to one count  of bank fraud in violation of 18 U.S.C. sec.  1344. She was sentenced to 27 months  imprisonment. On appeal, Kipta challenges the  district court's determination of her sentence,  arguing that the district court erred in  calculating the amount of loss attributable to  her fraudulent conduct.

I.  BACKGROUND

2
In 1996, Kipta maintained two bank accounts,  one at the Loyola University Employees' Credit  Union ("Loyola") and a second joint account with  her husband at the First National Bank of Chicago  ("FirstChicago"). On July 19, 1996, Kipta wrote  a check for $46,355.46 on her Loyola account and  deposited it into the First Chicago account. On  July 25, Kipta wrote a check for $20,000.00 on  the Loyola account and deposited it into the  First Chicago account. Because she did not have  funds in the Loyola account to cover these  checks, Kipta arranged for a fraudulent letter to  be faxed to First Chicago on July 29. The letter,  which was printed on Loyola Credit Union  letterhead, stated that Kipta was a customer in  good standing at the credit union, that she had  $800,000.00 in funds available, and that First  Chicago should have no concerns regarding the  deposits by Kipta or any subsequent withdrawals.


3
On July 30, 1996, Kipta wrote a check for  $60,000.00 on her Loyola account and deposited it  into the First Chicago account. Finally, on  August 15, Kipta deposited a check written on her  Loyola account for $45,000.00 into the First  Chicago account and, that same day, attempted to  obtain a First Chicago cashier's check in that  amount. At no time during this period did Kipta  have more than $600.00 in her Loyola account.  Nevertheless, between July 17 and August 6, 1996,  Kipta and her husband wrote eight checks on the  First Chicago account for withdrawals totaling  $39,500.00. First Chicago honored these checks  based on Kipta's fraudulent deposits. The total  actual loss to First Chicago as a result of  Kipta's scheme was $38,219.92.


4
On September 10, 1997, based on the facts  outlined above, Kipta was indicted by a grand  jury on five counts of bank fraud in violation of  18 U.S.C. sec. 1344. On January 30, 1998, Kipta  pled guilty pursuant to a written plea agreement  to one count of bank fraud. On July 13, 1998,  Kipta appeared before Judge Shadur on a  superseding written plea agreement, entering a  plea of guilty to one count of bank fraud and  admitting to additional offenses as stipulated  conduct. The stipulated conduct involved a  scheme, perpetrated during September 1997, in  which Kipta defrauded one of her employers by  stealing and forging checks.


5
Kipta was sentenced on July 7, 1999. At  sentencing, Kipta challenged the probation  officer's amount of loss determination, arguing  that she should be held liable only for the  actual loss to First Chicago, $38,219.92, and not  for the total amount deposited into the First  Chicago account, a sum of $171,355.46. The  district court found that Kipta's case did not  parallel a check-kiting situation in which the  total amount of deposits is never at risk due to  the necessity of maintaining the float. The court  adopted the probation officer's recommendation  and based Kipta's amount of loss on a total  intended loss to First Chicago of $171,355.46.  Given this finding, the district court increased  Kipta's offense level by seven levels under sec.  2F1.1(b) (1)(H) of the United States Sentencing  Guidelines (the "Guidelines" or "U.S.S.G.")1  and assigned Kipta a total offense level of 17.  Kipta scored a criminal history category II,  resulting in a Guidelines range of 27 to 33  months imprisonment. The district court sentenced  Kipta to 27 months imprisonment followed by a  five-year term of supervised release and ordered  her to pay $38,219.92 in restitution to First  Chicago and a $100.00 special assessment. Kipta  appeals.

II.  ANALYSIS

6
Kipta argues that the district court erred in  holding her liable for an amount of loss greater  than the actual loss suffered by First Chicago.  Under U.S.S.G. sec. 2F1.1(b)(1), a defendant's  base offense level in a fraud case is enhanced  based on the amount of loss involved. While the  district court's assessment of the amount of loss  is a factual finding which we review under a  clearly erroneous standard, the meaning of loss  under sec. 2F1.1(b)(1) is a legal determination  which we review de novo. United States v.  Saunders, 129 F.3d 925, 929 (7th Cir. 1997).


7
Kipta asserts that the district court  erroneously analyzed her conduct as a fraudulent  loan offense rather than as a check-kiting  scheme. Kipta contends that she should be held  liable only for the $38,219.92 actual loss to  First Chicago and not for the remaining funds  which, while fraudulently deposited, were never  withdrawn. However, as we have noted, "in all  fraud cases, Application Note 7 [to sec. 2F1.1]  requires district courts to increase a  defendant's offense level based on the greater  value of either the actual loss suffered by the  victims of the fraud or the intended . . . loss  which the defendant attempted to inflict on the  victims." Saunders, 129 F.3d at 930; see also  U.S.S.G. sec. 2F1.1, comment. (n.7) ("[I]f an  intended loss that the defendant was attempting  to inflict can be determined, this figure will be  used if it is greater than the actual loss.").  Kipta's actions are analogous to the conduct we  examined in United States v. Strozier, 981 F.2d  281 (7th Cir. 1992). As was the case in Strozier,  Kipta's scheme was not based on a float in which  checks are circulated back and forth between two  accounts, a situation which limits the amount  available for withdrawal and the corresponding  risk of loss. Instead, Kipta used the fraudulent  letter and checks she knew would bounce to  inflate the balance only in the First Chicago  account and then caused checks to be drawn  against this inflated balance. The district court  did not err in basing Kipta's amount of loss  calculation on the value of the intended, rather  than the actual, loss.


8
Having determined that the district court's  sentencing calculations were based on a proper  interpretation of sec. 2F1.1(b)(1), we turn to  the district court's assessment of the amount of  the intended loss. We find that the district  court's determination that Kipta intended to  defraud First Chicago out of the entire  $171,355.46 was not clearly erroneous. The  fraudulent letter that Kipta used to back her  deposits stated that she had reserves of  $800,000.00, an amount more than sufficient to  cover the deposits into the First Chicago  account. There was nothing to limit the amount of  funds available for withdrawal, and the  corresponding potential for loss by First  Chicago, to less than the total amount deposited  into the account. See United States v. Yusufu, 63  F.3d 505, 513 (7th Cir. 1995) (holding that the  amount that a defendant made available to himself  by way of fraudulent deposits demonstrated the  amount of loss intended); see also United States  v. Bonanno, 146 F.3d 502, 509-10 (7th Cir. 1998)  ("[T]he relevant inquiry is not 'How much would  the defendants probably have gotten away with?',  but, rather, 'How many dollars did the culprits'  scheme put at risk?'."). Furthermore, it is  undisputed that Kipta unsuccessfully attempted to  negotiate her final deposit of $45,000.00 into a  cashier's check. These facts support the district  court's conclusion that Kipta intended to  withdraw the entire amount deposited. Kipta's  claim of error fails.

III.  CONCLUSION

9
Kipta's sentence is affirmed.



Notes:


1
 Section 2F1.1(b)(1)(H) provides for a seven-level  enhancement in offense level for cases in which  the amount of loss is greater than $120,000.00  but less than $200,000.00.